Campbell, C. J.,
delivered the opinion of the court.
Mrs. Hastings had no legal authority to charge her separate estate to indemnify the surety on the recognizance of her son, nor can the deed of trust be maintained as a charge on her income upon the ground that it was executed for the debt of her husband. He owed no debt, and the deed of trust was not given to secure a debt or undertaking of the husband. He joined in it simply .to enable his wife to convey. His liability was not thought of or looked to. The deed of trust on the wife’s land was the thing bargained for and relied on, and not any liability of the husband.
Decree reversed, injunction restored and made perpetual, and decree here accordingly.